DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation “process the image of the throat of the patient collected by the imaging sensor in order to recognize the at least part of the selected body part within the throat of the patient” renders the claim vague and indefinite because it is unclear what the imaging sensor is capturing – a portion of the throat of the patient? how is this different from the previously recited image data. 
Claim 1 also recites “….capturing of the image of the at least part of the selected body part.”  This renders the claim vague and indefinite because it is unclear whether this is an image of a portion of the throat of the patient. 
In claim 15, the recitation “processing, by a processing resource, the image of the throat of the patient collected by imaging sensor in order to recognize the at least 
Claim 15 also recites “….capturing the image of the throat which comprises the at least part of the selected body part within the throat of the patient.”  This renders the claim vague and indefinite because it is unclear whether this is an image of a portion of the throat of the patient.  How is this different from the previously recited image data. 
In each of claims 1 and 15, the recitation “selectively trigger capturing of the image by the imaging sensor in response to the results of the processing” renders each of the claims indefinite because it is unclear which element of the system triggers capturing of the image by the imaging sensor.  Further, what are the results of the processing which cause the imaging sensor to capture an image?  Applicant’s disclosure states “According to a further aspect of the invention, a system is disclosed further including a processor configured and operable to trigger capturing of the image by the imaging sensor based on determining that a tongue of the patient is extended outside a mouth of the patient and touches an extraoral part of the system.”  Applicant’s disclosure also states “According to a further aspect of the invention, a system is disclosed further including a processor configured and operable to trigger capturing of the image by the imaging sensor in response to information received from at least one detector of the system, wherein a distance between the processor and a posteriormost bite guide out of the at least one bite guide is smaller than 10 centimeters.”  Based on Applicant’s disclosure, it is unclear what processing results trigger capturing of the image by the imaging sensor.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (US 20130209954).
Prakash et al. disclose a portable handheld system for imaging of a throat of a patient including: a mouthpiece 210 comprising at least one bite guide 212a-b for stabilizing the mouthpiece with respect to teeth of the patient when the patient bites on the at least one bite guide; intraoral optics (either pin hole or wide angle lens mounted to flange 222 which is fitted within opening 211 of mouthpiece 210) operable to collect light from the throat of the patient and to direct the light towards an imaging sensor, the intraoral optics being mechanically coupled to the mouthpiece; and an imaging sensor (cameral CD 1365) operable to capture light directed by the intraoral optics to provide an image of the throat; wherein the mechanical coupling between the mouthpiece and the intraoral optics constrains a spatial relationship of the intraoral optics with respect to the mouthpiece so that when the patient bites on the at least one bite guide the intraoral optics is stabilized by the mouthpiece inside a mouth of the patient having a field of view which comprises at least part of a tonsil of the patient (Figs. 2A-C, paras [0050], [0053], [0056]-[0058], [0066]-[0072], para[0103]).
Regarding the recitation “provide an indication when a location of the mouthpiece enables capturing of the image of the at least part of the selected body part,” or  “selectively trigger capturing of the image by the imaging sensor in response to the results of processing,” Prakash et al. disclose “sliding the camera mount to a plurality of positions along the opening in the mouthpiece and causing the camera to capture a plurality of images corresponding to the plurality of positions. In some embodiments of this set, the method further comprises using a processor to merge data from the plurality of images into a standard image.”  This clearly meets the limitation “provide an indication when a location of the mouthpiece enables capturing of the image of the at least part of the selected body part.”
Regarding claims 2 and 11, Prakash et al. disclose the imaging sensor is operable to capture the image when a posterior most optical component of the intraoral optics is located posterosuperiorly to an inferior most point of any maxillary central incisor of the patient (optical path 223 comprising either pin hole or wide angle lens mounted to flange 222 which is fitted within opening 211 of mouthpiece 210 such that the optics are behind the maxillary central incisor).
Regarding claims 3 and 12, Prakash et al. disclose a display 1307 (cell phone 280) mechanically coupled to the mouthpiece (via camera mount 220), the display operable to display images as images are captured by the imaging sensor. 
Regarding claims 4 and 11,  Prakash et al. disclose a mechanical coupling between the mouthpiece and the intraoral optics constrains a spatial relationship of the intraoral optics with respect to the at least one bite guide such that the intraoral optics are located in the oral cavity proper of the patient when the patient bites on the at least one bite guide (para [0050], [0053], [0054], [0056]-[0058], fig 2A-C, optical path 223 comprising either pin hole or wide angle lens mounted to flange 222 which is fitted within opening 211 of mouthpiece 210 such that the optics are within the oral cavity).
Regarding claims 5 and 14, Prakash et al. disclose the spatial relationship of the intraoral optics with respect to the mouthpiece as constrained by the mechanical coupling, enables the imaging sensor to image the at least part of the tonsil when a tongue of the patient is not mechanically forced down (flange 222 constrains the optics with respect to the mouthpiece in order to suitably aim the optics at any anatomical part in view which includes the tonsils, tongue is not restrained).  
Regarding claim 7, Prakash et al. disclose a display device 1114 for presenting images (para [0122]).
The claimed method steps are performed when the Prakash et al. device is used to image the throat of a patient. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20130209954) in view of Meah (US 6257238).
Prakash et al. disclose all elements of the claimed invention except for a tongue depressor mechanically coupled to the mouthpiece so as to enable the tongue depressor to depress a tongue of the patient when the patient bites on the at least one bite guide. 
Meah disclose a tongue depressor mechanically coupled to a mouthpiece to keep the tongue depressed. 
Therefore, it would have been obvious to one having ordinary skill in the art to have provided a tongue depressor in the mouthpiece of Prakash et al., as taught by Meah, since it was well known to provide a tongue depressor to keep the tongue of a patient depressed when a mouthpiece is inserted into the mouth of a patient.
The claimed method steps are rendered obvious when the Prakash et al. device is used to image the throat of a patient. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the following reasons.  Applicant’s amendments introduce new grounds of rejection under 35 USC 112(b).  The Examiner is maintaining the rejections over Prakash et al., as discussed in this action because structure and interaction thereof to accomplish the recited function in the system claims 1-8 has not been recited.  In the method claims 9-15, it is unclear what results of processing trigger capturing of an image by the imaging sensor.  Due to the alternative “or” only one of the elements “(a)” or (b)” need to be met and Prakash et al. disclose at least element (a) as discussed in this action. 
	Non-application of prior art to claim 8 indicates allowable subject matter provided the rejections made in this office action are overcome. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775